
	
		110th CONGRESS
		1st Session
		S. CON. RES. 40
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of observing
		  the National Day of Human Trafficking Awareness on January 11 of each year to
		  raise awareness of and opposition to human trafficking.
	
	
		Whereas
			 the United States has a tradition of advancing fundamental human rights;
		Whereas
			 because the people of the United States remain committed to protecting
			 individual freedom, there is a national imperative to eliminate human
			 trafficking, including early or forced marriage, commercial sexual
			 exploitation, forced labor, labor obtained through debt bondage, involuntary
			 servitude, slavery, and slavery by descent;
		Whereas
			 to combat human trafficking in the United States and globally, the people of
			 the United States and the Federal Government, including local and State
			 governments, must be aware of the realities of human trafficking and must be
			 dedicated to stopping this contemporary manifestation of slavery;
		Whereas
			 beyond all differences of race, creed, or political persuasion, the people of
			 the United States face national threats together and refuse to let human
			 trafficking exist in the United States and around the world;
		Whereas
			 the United States should actively oppose all individuals, groups,
			 organizations, and nations who support, advance, or commit acts of human
			 trafficking;
		Whereas
			 the United States must also work to end human trafficking around the world
			 through education;
		Whereas
			 victims of human trafficking need support in order to escape and to recover
			 from the physical, mental, emotional, and spiritual trauma associated with
			 their victimization;
		Whereas
			 human traffickers use many physical and psychological techniques to control
			 their victims, including the use of violence or threats of violence against the
			 victim or the victim’s family, isolation from the public, isolation from the
			 victim’s family and religious or ethnic communities, language and cultural
			 barriers, shame, control of the victim’s possessions, confiscation of passports
			 and other identification documents, and threats of arrest, deportation, or
			 imprisonment if the victim attempts to reach out for assistance or to
			 leave;
		Whereas
			 although laws to prosecute perpetrators of human trafficking and to assist and
			 protect victims of human trafficking have been enacted in the United States,
			 awareness of the issues surrounding human trafficking by those people most
			 likely to come into contact with victims is essential for effective enforcement
			 because the techniques that traffickers use to keep their victims enslaved
			 severely limit self-reporting; and
		Whereas
			 the effort by individuals, businesses, organizations, and governing bodies to
			 promote the observance of the National Day of Human Trafficking Awareness on
			 January 11 of each year represents one of the many examples of the ongoing
			 commitment in the United States to raise awareness of and to actively oppose
			 human trafficking: Now, therefore, be it
		
	
		That Congress supports the goals and ideals
			 of observing the National Day of Human Trafficking Awareness on January 11 of
			 each year and all other efforts to raise awareness of and opposition to human
			 trafficking.
		
	
		
			Passed the Senate
			 June 22, 2007.
			
			Secretary.
		
	
	
	
